UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5126


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDY KENDRELL SIMPSON, a/k/a Cheese,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.           N. Carlton
Tilley, Jr., Senior District Judge. (2:96-cr-00011-NCT-1)


Submitted:   April 1, 2010                 Decided:   April 16, 2010


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Remanded by unpublished per curiam opinion.


G. Godwin Oyewole, Washington, D.C., for Appellant. Michael
Francis Joseph, Angela Hewlett Miller, Assistant United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                     Randy Kendrell Simpson seeks to appeal the district

court’s          order     revoking      supervised      release      and    imposing   a

forty-two month prison term.                 In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment.             Fed. R. App. P. 4(b)(1)(A). *             With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file       a    notice     of   appeal.     Fed.    R.    App.   P.   4(b)(4);    United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

                     Although the time limitations imposed by Rule 4(b) are

not jurisdictional, United States v. Urutyan, 564 F.3d 679, 685

(4th Cir. 2009), they “must be enforced by th[e] court when

properly invoked by the government.”                     United States v. Mitchell,

518 F.3d 740, 744 (10th Cir. 2008).                   The Government has moved to

dismiss Simpson’s appeal as untimely filed.

                     The district court entered its judgment on October 8,

2009.          Simpson filed his notice of appeal on November 19, 2009,

after          the    ten-day   period    expired     but   within     the    thirty-day


       *
       On December 1, 2009, amendments to the Federal Rules of
Appellate Procedure took effect altering certain time periods
and the calculation of specific time periods.       The events
relevant to this appeal all occurred prior to that date.    We
therefore apply the rules as they existed before December 1,
2009.



                                              2
excusable   neglect   period.   Because   the   notice   of   appeal   was

filed within the excusable neglect period, we defer action on

the Government’s motion to dismiss and remand the case to the

district court for the court to determine whether Simpson has

shown excusable neglect or good cause warranting an extension of

the ten-day appeal period.      The record, as supplemented, will

then be returned to this court for further consideration.



                                                                REMANDED




                                  3